department of the treasury internal_revenue_service washington d c jun this ruling is directed only to the taxpayer who requested it sec_6110 may not be used or cited by others as precedent of the internal_revenue_code provides that it uniform issue list number kkk kkk kkk kh kk hak kkk kkk kkk kkk kk kkkkkkk ke kkk kk kk kok kk kk kk rk rk kkk kk kk kkk attn kkk kkk kk kk kk kkk ke ke kak kkk kkk kkk kkk kkk kk kk legend church a church b rk rr ik rk kk kkk dk kr fk kok kb kk dk ok kkk congregation cc corporation d ka rak kr kk rk rk rk kr kk kkk rk rk te rrr rrr eka keke kr rrr rk se kk kkk kok bk kk ok kk kk kkk kok kk dk rr ek i re ek kk kk rk kr kk or ek ek kk kok kok kkk corporation e te ok or kk kkk kkk rr kk kkk kkk kkk corporation f fr tr rr kk rr do kk ke kk kkk te foo oe te kk kk dk ok ek kk ok kk kkk kk rr a or rr kk kk kkk kk ek ok ko rk kk kk dk ede ke kr kr kr ke kk kk tk kk a kk ek kkk te kk dk tek kk hospital g srr rk rrr kk rrr err rr re for kk kk dk ok ak kk hospital h rr kkk kr kr kr kkk kk kr kk kk kkk kek kk bek kkk kk kk kk kkk kk kk kkk kk bok kk kkk kk city t state oo plan w plan x plan y kkk kk kek kr kkk kk kk kkk kk kok kk kk kk cm kkk kkk kk kkk kek or rr kk kk kk kk kk rr eo kkk kk ok ek kk ok de me ork kr rr kr rk ke kr or rk kk rk kr kk kk mr kkk kk kr rk rk kk kk kk ak kkk kr kk kkk kkk kk kk rk kk plan zz me rr ke kk rk kok kkk kk kkk kk kkk kk ck kk kok kk kkk kok kk kok ok ee ek ke kk ladies and gentlemen this is in response to a letter dated date as supplemented by additional correspondence dated july may representative requested rulings on your behalf under sec_414 of the internal_revenue_code in which your authorized and date and in support of your ruling requests you have submitted the following statements and information corporation f is a not-for-profit corporation chartered under the laws of state j as between corporations d and e state j not-for-profit corporations which prior to the establishment of corporation f separately operated church- affiliated health care organizations in city i corporations d and e also are a cooperative health-care venture of state j corporation d originally was established under the auspices of church a of congregation c established under the authority of the head of church a subsequently was chartered as corporation its purposes to include a state j not-for-profit congregation c originally was congregation c's articles of incorporation describe and emphasizing the promotion of human dignity and education for social justice especially through the provision of health care forms of ministerial activity and establishment and maintenance of health care education or other institutions supportive of such service also sickness and distress or at death without regard to the economic status of the recipient dispensing aid to others in and other oi zs in furtherance of the teachings and tenets of church a and in city i the members of corporation d consist of in furtherance of its health care ministry congregation c established corporation d to operate a chain of hospitals nursing homes and other health care facilities including hospital h the head and the general council of congregation c letter_ruling issued on x the internal_revenue_service concluded that congregation c_corporation d hospital h were organizations that shared common religious bonds and were associated with church a congregation c_corporation d that are listed in the official directory of church a in the united_states any organization listed or appearing in the church a official directory is an organization that is described in sec_501 the code and exempt from tax under sec_501 the internal_revenue_service has determined that and hospital h were organizations it was further noted that a private and of in corporation e a state j not-for-profit corporation that is exempt from tax under sec_501 of the code a church b affiliated health services organization whose articles of incorporation state its purposes to be corporation e is is equip erect acquire conduct either directly to develop maintain and oversee on the broadest humanitarian principles through affiliates and subsidiaries or otherwise indirectly one or the sick more health care facilities to care for and other exclusively religious charitable scientific or educational_purposes and undertakings which may be authorized by the executive board thereof church injured engage any and or in to b church b which controls corporation e is a non- church b holds an annual convention that hierarchical association of congregations located throughout state j the individual member congregations are autonomous churches and related entities that elect to participate in support church b determines general goals for the community of churches comprising its membership each church sends a delegate to the convention at which time the policies philosophy and religious mission of church b congregation is bound by the decisions of the annual convention most if not all member congregations voluntarily abide by its dictates and help support its service programs convention appoints all members of corporation e’s board_of trustees prior to the start of its cooperative health-care is established by majority vote while no member church b and in venture with corporation d corporation e was the sole corporate member of hospital g yearbook of church b is listed in the current corporation e thus prior to the launch of corporation f hospital g was affiliated with church b through corporation e and hospital h was affiliated with church a through corporation d hospital h continues to be listed in the official directory of church a in the united_states and is therefore considered by the service to be an organization described in sec_501 exempt from tax under sec_501 affiliated with church b through corporation e classification as a tax-exempt_organization under sec_501 and a of the code continues to rely on the general group exemption granted to of the code and hospital g continues to be corporation e’s church b corporation f has been created to combine two competing is organized as a not-for- church-affiliated health services organizations in city i into a single unified health services organization profit state j corporation corporation f exclusively for charitable scientific religious and educational_purposes and has been determined by the internal_revenue_service to be an organization described in sec_501 is exempt from tax under sec_501 corporation f’s specific purposes include owning controlling and or operating health care hospital medical clinical research and nursing facilities systems and organizations for training and education of physicians nurses and specialists in allied fields for health care delivery and for other services or items desirable in order to promote public health including servicing the medically under served for the united_states is listed in church a’s directory of the code that corporation f corporation f is controlled equally by its two members any_action other than the appointment of corporations d and e trustees which requires approval of the corporate membership may be taken only if both members approve the action hospital g nor h can cease operations without the concurrence of both corporate members in the hands of of trustees appointed by f’s two corporate members corporations d and e remove without cause any trustee appointed by that member to corporation f’s board_of trustees at present two members of the congregation c and one member of the church b clergy are members of corporation f’s board_of trustees is a -person board_of trustees with equal numbers each corporate member retains the power to day-to-day oversight of corporation f neither of the boards of trustees of the two hospitals are corporation f’s principal health care responsibilities are the the general supervision and control of hospitals g and h hospitals prohibited by their corporate charters and bylaws from undertaking numerous activities without corporation f’s prior approval eg without the prior consent of corporation f trustees of hospitals g and h are appointed by pleasure of appointments to the board_of trustees of hospital g also must be confirmed by the annual meeting of church b the bylaws of hospital g may not be amended the board_of trustees of corporation f and serve at the the boards of certain in addition to the health care functions listed above corporation f scientific religious educational or medical_research activities as may be authorized from time to time is empowered to engage in related charitable corporation f’s mission statement as found in its bylaws is in care serve needs health individuals’ compassion and dignity and to a holistic manner within an atmosphere of christian this commitment love the founded jesus fulfilled by providing high quality christ care in a person's ability to pay is dedicated to collaborating with others in creating and promoting access for all especially the poor and disadvantaged on is a cost effective way without regard to corporation f teachings example of corporation f’s articles of incorporation also restate the organization’s continuing commitment to the ‘religious heritage and charitable purposes of its members corporations d and e and its sponsors church a and church b and corporation f's bylaws reaffirm the corporation’s continuing commitment to following ethical and religious directives for health care organizations affiliated with church a leaders of church a in the united_states as established by the as part of the corporation d health system effective kkakkekke fee employees of hospital h and its affiliated organizations participated in plan w plan maintained by corporation d that plan w ruled that it as result of the cooperative venture between corporations d and e hospital h established plan x and withdrew from participation in a church_plan under the rules of the service has determined a defined benefit pension is qualified under sec_401l a of the code sec_414 and has is a a plan w effective august plan x which is identical to plan w except that participation is limited to individuals working for hospital h plan w will be terminated in the near future corporation f now sponsors effective tx corporation f also established for the benefit of employees of the hospitals and plans y and z their beneficiaries you represent that plan y electing qualified_money_purchase_pension_plan non-electing qualified defined_contribution_plan providing for elective_deferrals pursuant to a cash_or_deferred_arrangement under sec_401 of the code a non- plan z is is a y plans x and provide that corporation f’s board_of trustees may appoint in writing one or more persons to serve as administrator however if the corporation does not appoint any individual or individuals under this provision then corporation f shall be the administrator represent that corporation f’s board_of trustees has exercised its discretion to appoint an administrative committee for plans x provisions naming corporation f as the administrator inoperative you further represent and have proposed that the plans will be amended in the near future to provide that an administrative committee named by corporation f’s board_of trustees will operate at all times thus making activation of the plans’ default in this case and z you y finally you represent that certain participants in plans x and z are common_law employees of other organizations y affiliated with either hospital g or h affiliated with either church a or b however these other organizations are not exempt from tax under sec_501 you further represent that request employees of such affiliated for-profit trades_or_businesses number out of percent all employees of the date of your ruling and therefore a total of or approximately as of the code based on the previous statements and representations you request a ruling that plans x the meaning of sec_414 of the code y and are church plans within to qualify under sec_401 of the code an employees' plan generally must among other requirements meet the minimum_participation_standards of sec_410 and the minimum vesting standards of sec_411 the minimum_funding standards of sec_412 sections however contains an exception for a church_plan as qualified_pension plans also must meet each of these - defined in sec_414 unless an election has been made in accordance with sec_410 e b see sec_410 b and h sec_414 of the code generally defines a church a plan established and maintained for its employees or plan as their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 sec_414 of the code provides in pertinent part that the term church_plan does not include a plan if less than substantially_all of the individuals included in the plan are individuals described in sec_414 e e b or their beneficiaries or section sec_414 a of the code provides that a plan will it a church_plan if is maintained by an be treated as organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of benefits or welfare benefits or both church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches a plan or program for the provision of retirement for the employees of a in pertinent part sec_414 b of the code provides that an employee of a church_or_convention_or_association_of_churches shall include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or churches a convention or association of sec_414 e c of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 d of the code provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches x37 in order for an organization that is not itself a church or of the code convention or association of churches to have a church_plan under sec_414 that organization must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 e b employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code associated with a church_or_convention_or_association_of_churches and both e a of the plan by an organization described in section provides for administration or funding or is controlled by or of the code in this case the employees of both hospitals and their related trades_or_businesses are employees of organizations that are now under the general supervision and control of corpora- tion f corporation d congregation c and church a corporation f corporation e and church b the same hospitals also are associated with the hospitals are associated with through corporation f and through with regard to church a congregation c was established and furthers the under the auspices of the head of church a teachings and tenets of church a by the establishment and maintenance of health care and educational institutions furtherance of its health care ministry congregation c established and operated acute care hospitals in state jd including hospital h the head and general council of congregation c are the sole members of corporation d a not-for- profit corporation established by congregation c for the purpose of overseeing its health services institutions the service has previously concluded that congregation c and corporation d are associated with church a in city i in corporation d is one of the two members of corporation f at least two are members of congregation c as established by the leaders of church a in the united of the corporation f trustees appointed by appointing one-half of corporation f’s board_of trustees over corporation d corporation f continues to adhere to the ethical and religious directives for health care organizations affiliated with church a states teachings and tenets of church a and the health care ministry of congregation c by acting to serve individuals’ health care needs within an atmosphere of christian love compassion and dignity corporation f thus retains its relationship with church a through corporation d and congregation c and corporation f continues to further both the more- 3s ee based on the facts presented herein it is concluded that of the code moreover because corporation f and the hospitals under its general supervision and control share common religious bonds and convictions with church a and therefore is associated with church a within the meaning of sec_414 d corporation f and the hospitals are associated with church a under the church_plan rules and because corporation f is exempt from tax under sec_50l a of corporation f are considered to be employees of convention or association of churches under the rules of section b e church_or_convention_or_association_of_churches is considered to be the employer of individuals deemed to be employees under sec_414 b of corporation f and the hospitals are considered to be employees of church a for purposes of the church_plan rules is further concluded that employees is concluded that the employees conversely under sec_414 c accordingly it a church or of the code it a with regard to church b the facts and representations of a non-hierarchical association of is the individual member congregations are the case indicate that it congregations autonomous churches and related entities that elect to participate in convention that determines general goals for the community of churches comprising its membership to the convention and the policies philosophy and religious mission of church b is established by majority vote and support church b church b holds an annual each church sends a delegate in furtherance of its teachings and tenets church b has to acquire erect equip conduct develop established health care facilities and chartered corporation e and hospital g maintain and oversee on the broadest humanitarian principles one or more health care facilities to care for the sick and injured and to engage in other exclusively religious charitable scientific or educational undertakings corporation e’s members are appointed by church b’s annual convention and the convention makes and approves all appointments to corporation e’s board_of trustees corporation e sec_50l1 a institutions church b are exempt from tax under code and are listed in church b’s yearbook as affiliated and hospital g all of as a result of the cooperative venture between church b and congregation c_corporation e corporation f along with corporation d like its counterpart corporation e appoints members of corporation f’s board_of board_of trustees the corporation f board_of trustees one is presently occupied by of the seats available to corporation e on is now one of the two members of se a member of the church b clergy charter actions taken by corporation f that affect its basic organizational structure may only proceed with the prior written approval of the corporate members by provision of its corporate corporation f exercises general supervision and control at its annual convention over hospital g appointing the members of hospital g's board_of trustees some of which appointments are then approved by church b of trustees two are church b clergymen hospital g’s basic organizational structure must be approved by corporation f of the members of hospital g's board actions affecting based on the facts presented herein it is concluded that of the code is exempt from tax under sec_501 within the meaning of sec_414 d corporation f and the hospitals share common religious bonds and convictions with church b they are therefore associated with church b moreover because corporation f and the hospitals are associated with church b under the church_plan rules tion f is further concluded that employees of corporation f are considered to be employees of a church_or_convention_or_association_of_churches under the rules of sec_414 e b of the code considered to be the employer of individuals deemed to be employees under sec_414 b that the employees of corporation f and the hospitals are considered to be employees of church b for purposes of the church_plan rules conversely under sec_414 c a church_or_convention_or_association_of_churches is and because corpora- accordingly it is concluded it finally you have represented that as of the time your the number of plan participants who are ruling_request was filed employed by for-profit trades_or_businesses associated with corporation f number out of percent of the total number of employees representations we conclude that substantially_all the employees participating in plans x sec_414 b and z are individuals described in or approximately a total of based on these of the code y having established that substantially_all the employees of corporation f and the hospitals may be deemed to be church a or church b employees the remaining issue is whether the administrative committee is associated with a church or an organization controlled by or a convention or association of churches that has as its principal purpose or function the administration or funding of a plan or plans for the provision of retirement benefits or welfare benefits or both within the meaning of sec_414 e a of the code plans x y and z provide that corporation f may appoint in to administer plans x a plan_administrator the members of the administrative com- writing one or more persons to serve as the sole purpose and function of the administrator or y administrative committee is according to its terms mittee are chosen by corporation f’s board_of trustees and may be removed by a vote of the board with or without cause an administrative committee is functioning at this time default provisions naming corporation f as plan_administrator are inoperative and will be amended in the near future to require that such an administrative committee or administrator will operate independent of corporation f at all times during the existence of plans x you have represented that plans x because and and z the or y y z based on the above description and representations we conclude that the administrative committee or administrator is organization the principal purpose of function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both employees of we further conclude that the administrator or administrative committee satisfies the requirements of sec_414 e a of the code and the church_plan rules a church_or_convention_or_association_of_churches for the an accordingly we conclude that plans x y and z are church plans within the meaning of sec_414 e of the code the conclusions reached in this ruling letter assume the also adoption of a plan amendment to require that an administrative committee or administrator will operate independent of corporation f at all times during the existence of plans x and z plans x for qualification under sec_401 determination a sec_401 office of the internal_revenue_service to whether a plan is qualified under section this letter expresses no opinion as is within the jurisdiction of the appropriate key district as described herein satisfy the requirements of the code to whether and z the y y a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office this private_letter_ruling please contact kakke ree the employee_plans division national_office information line at te ee kk te kk kk kkk kkk kkk kkk kk kek keke kkk kk kk kkk should you need additional information regarding kr kr kek ee kk keke kee kk oo rk kerr sincerely john swieca chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose notice copy of letter to authorized representative ai 4od-
